Case 1:17-cv-10432-DJC Document 92-1 Filed 12/28/18 Page 1 of 3

EXHIBIT 1
Case 1:17-cv-10432-DJC Document 92-1 Filed 12/28/18 Page 2 of 3

Hendrik Van Hemmen, P.E.

 

 

Page l |

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

AMANDA ARNOLD,

Plaintiff,

Civil Action No,
vs. 17-10432-DI¢

THE WOODS HOLE, MARTHA'S
VINEYARB AND NANTUCKET
STEAMSHIP AUTHORITY,

Defendants.

OR ee re Ge Re Gee Ome ND OS me Mee EW EE SE) SO SO OE eR my Set ete ee mes mee hn fet AE Sine Sete MeO nine Soe Se Oe

July 26, 2018
11:10 a.m.

EXAMINATION BEFORE TRIAL OF HENDRIK FOKKO VAN
HEMMEN, a Witness herein, taken by Plaintiff, pursuant

to Notice, at the offices of Weitz & Luxenberg, P.C.,

 

700 Broadway, 5th Floor, New York, New York, on the

above date and time, before Monique Cabrera, a Shorthand

= aeRO

Reporter and Notary Public, within and for the State of

New York,

 

OTN a TT)

 

Golkow Litigation Services - 1-877-370-DEPS
1
1
1
1
1
1
1
1
1
2
2
2
2
2

 

Case 1:17-cv-10432-DJC Document 92-1 Filed 12/28/18 Page 3 of 3

Hendeik Van Hemmea, B.8,

 

Page 145 |.

1 Q. Mr. Panish inepected it in Becember
é of 2017?

3 A. Right. The incident happened in

4 2016, in August. Se 100,000 is == itts probably
5 more than 100,000,

6 Q. Where did you get these underlying
7 numbers for the vessel passenger rates?

8 A. That was absolutely hilarious to

9 the extent that I discussed this at the survey

0 with Captain Gifford, and I said: "Well, you

il know, it probably averages 100 passengers per

2 trip."

3 He says, "I don't know that," and

4 he actually checked it,

5 He came back and it was just about
6 actually dead on. It was pure coincidence, but
7 it was very close to the number I had estimated.
8 Q. So Captain Gifford supplied you the
9 information?

0 A. He actually checked back and give

1 me a call. He said something like we had so

2 many passengers that year. I think he gave me

3 the 180,000 passengers per year number, and I

4 worked backwards.

 

 

 

 

Golkow Litigation Services - 1-877-370-DEPS
